ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-338, concluding that ANGELA Y. WHITE of LOS ANGELES, CALIFORNIA, who was admitted to the bar of this State in 2000, should be suspended from the practice of law for a period of one year for violating RPC 8.4(b)(commission of a crime that reflects adversely on a lawyer’s honesty, trustworthiness and fitness), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And ANGELA Y. WHITE having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ANGELA Y. WHITE be suspended from the practice of law for a period of one year and until the further Order of the Court, effective July 10, 2007; and it is further
ORDERED that respondent shall not be reinstated to the practice of law unless and until the loan in the Gunter matter is paid in full, proof of which respondent shall submit with her application for reinstatement to practice; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *5548.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.